Citation Nr: 1236471	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-09 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.  

2.  Entitlement to service connection for a respiratory disability, claimed as pneumonia.  

3.  Entitlement to an initial disability rating higher than 10 percent for service-connected chronic low back strain.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision (issued in February 2009) by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at his local RO.  A transcript of the hearing is associated with the claims file.  

For reasons discussed below, the issues of service connection for a bilateral ankle disability and an increased rating for service-connected chronic low back strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has a respiratory disability that was incurred or aggravated by active military service.  



CONCLUSION OF LAW

A respiratory disability was not incurred in nor aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2008 letter, sent prior to initial unfavorable AOJ decision issued in February 2009, advised the Veteran of the evidence and information necessary to substantiate a service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the February 2008 letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered, including VA outpatient treatment records dated from 2007 to 2012.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

The Board notes that the Veteran has not been afforded a VA examination in conjunction with the service connection claim that is adjudicated in the decision herein, i.e., service connection for a respiratory disability; however, for reasons discussed in the decision below, the Board finds that a VA examination and/or opinion are not needed in conjunction with that claim.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

The Veteran has asserted that service connection is warranted for a respiratory disability, specifically claimed as pneumonia, because he believes his current respiratory disability is related to the treatment he received for upper respiratory infections during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The service treatment records (STRs) show that the Veteran received treatment for respiratory problems during service.  In May 1974, the Veteran sought treatment for a head and ear ache, sore throat, chills, cough and other symptoms, which was ultimately diagnosed as a viral syndrome.  The Veteran returned for treatment the next day reporting similar symptoms and was diagnosed with an upper respiratory infection with viral pharyngitis.  The STRs show that the Veteran was admitted for inpatient treatment for four days with a continued diagnosis of an upper respiratory infection.  However, the STRs do not contain any subsequent complaints, treatment, or findings related to a respiratory disability or symptoms.  In fact, the Veteran's April 1975 separation examination reflects that his lungs and chest were normal on clinical examination and a chest X-ray was within normal limits.  In addition, the Veteran denied having any pertinent symptoms at that time, including chronic or frequent colds, asthma, tuberculosis, shortness of breath, pain or pressure in his chest, or a chronic cough.  

Therefore, while the Veteran was treated for an upper respiratory infection during service, the medical evidence of record supports a finding that his in-service respiratory infection was acute and transitory and did not result in a chronic respiratory disability, as no such disability or related symptoms were shown at his separation examination.  

In addition to the foregoing, the Board notes that there is no competent or credible lay or medical evidence showing that the Veteran experienced continued respiratory symptoms after service.  Indeed, the Veteran has not provided any credible lay statements which establish that he continued to experience respiratory symptoms after service; nor has he identified or submitted any medical evidence which documents treatment for continued respiratory symptoms or disability following service.  

Instead, the evidence shows that, in approximately June or July 2009, the Veteran sought treatment for respiratory symptoms, including productive cough, fever, chest tightness and wheezing, which was variously diagnosed as pneumonia, valley fever, and likely acute bronchitis.  See VA outpatient treatment records dated July 2009, August 2009, and March 2010.  Despite the evidence showing that the Veteran currently suffers from recurrent respiratory problems, the Board finds probative that, when the Veteran sought treatment for his symptoms in 2009, he did not report that his symptoms had been persistent since service or that he believed they were otherwise related to his military service.  Instead, the Veteran reported that his symptoms had a recent onset, which is evidence that preponderates against a finding that his current symptoms are related to his military service.  See VA treatment records dated July 2009 and March 2010.

In this context, the Board also notes that the post-service evidence does not contain any medical evidence, opinion, or other indication that the Veteran's current respiratory symptoms and disabilities were incurred in or otherwise related to his military service.  Indeed, no medical professional has evaluated the Veteran and determined or suggested that his current respiratory problems are related to his military service.  

The Board notes that the Veteran has not been provided a VA examination in conjunction with this claim; however, the Board finds a VA examination is not needed because, while the Veteran was treated for an upper respiratory infection during service and there is evidence of current respiratory symptoms, the evidentiary record does not contain any indication that his current respiratory symptoms or disability may be related to his military service.  See 38 U.S.C.A. § 5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In fact, the evidence of record preponderates against any such finding.  Indeed, as noted, the evidence does not reflect that the Veteran had a chronic respiratory disability at separation from service and there is no competent or credible lay or medical evidence of record that shows continued respiratory symptoms following service.  

Instead, the evidence shows that the Veteran sought treatment for respiratory symptoms more than 30 years after he was separated from service, with no indication or evidence that the symptoms were related to his military service.  

The Board has considered the Veteran's lay assertions of a nexus between his current respiratory problems and service; however, while the Veteran is competent to report the presence and severity of his symptoms, a respiratory disability, to which his current symptoms may be attributed, is generally not capable of lay observation, as a diagnosis of such generally requires medical evaluation.  As a result, the determination as to the presence and etiology of that disability is a complex medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disabilities and service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, despite the Veteran's statements in support of his claim, the Board notes that all of the other evidence of record, inclusive of the service and post-service treatment records, preponderates against a finding that the Veteran's current respiratory disability was incurred in or is otherwise related to his military service.  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for a respiratory disability.   Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for a respiratory disability is denied.  


REMAND

Left and Right Ankle Disability

The Veteran is seeking service connection for a bilateral ankle disability.  He has asserted that he injured and twisted his ankles during basic training at Fort Ord, California, while running in sand and along water and repelling from helicopters.  He testified that he experienced blisters and blood on his feet and that he went to sick call and the hospital at Fort Ord, which resulted in him being taken off duty for a week.  The Veteran also testified that he hurt his ankles again in Fort Pope, Louisiana, in approximately July or August 1974 and sought treatment at sick call for the injury.  

The service treatment records (STRs) contain records that were generated at Fort Ord; however, the STRs do not document any treatment or hospitalizations for a left or right ankle injury, disability, or symptoms during service.  There is also no evidence of treatment received at Fort Pope, Louisiana.  Nevertheless, the STRs show that, in May 1974, the Veteran was placed on limited duty for four days for blisters on his feet.  However, there is no medical evidence showing that the Veteran was experiencing any symptoms associated with his left or right ankle at that time.  In addition, the Board notes that the Veteran's feet were normal on clinical evaluation at his separation examination in April 1975 and he denied having foot trouble at that time.  

Nevertheless, the evidentiary record contains a medical opinion that purports to relate the Veteran's current left ankle instability and pain to his military service.  In June 2009, the Veteran's physician, Dr. P.D.M., noted that the Veteran sought treatment for his left ankle and reported having left ankle pain since service in 1974.  In this regard, Dr. P.D.M. noted that the Veteran did not recall an actual injury in service but stated that he was in a training course at that time.  Dr. P.D.M. noted that the Veteran was seen by another physician in 1991 but that prior x-rays and medical charts had been destroyed.  However, Dr. P.D.M. evaluated the Veteran, diagnosed him with left ankle instability, and ultimately opined that it is likely the Veteran's original injury in 1974 was the precipitating cause of the continued ankle and foot instability.  Dr. P.D.M.'s June 2009 medical record is considered competent medical evidence; however, his medical opinion is not considered sufficient to support the grant of service connection because he did not provide a rationale in support of his claim.  

However, under the VCAA, VA is obligated to provide an examination where the record contains competent evidence of an in-service event, injury, or disease, competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); see also McLendon, supra.  In this case, there is competent evidence of treatment for foot symptoms during service, competent evidence of a current left ankle disability, and there is a statement from a medical professional which indicates that the Veteran's current ankle symptoms may be associated with service.  

As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that he has a current left and right ankle disability that is related to service.  See 38 C.F.R. § 3.159(c)(4) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the veteran's claim).  In this regard, the Board notes that, while Dr. P.D.M. did not evaluate the Veteran's right ankle and there is no other medical evidence of current right ankle symptoms or disability, the Veteran has reported continued problems with both his left and right ankle since service and a VA examination would assist the Board in making a fully informed decision as to the claimed left and right ankle disabilities.  In addition, while not specifically claimed by the Veteran, the Board notes that a medical opinion would assist the Board in determining whether the Veteran's current left or right ankle disability is likely secondary to the Veteran's service-connected low back disability.  

Therefore, the Board finds that a remand for a medical examination and opinion is necessary in this case in order for a fully informed decision to be rendered.  

Low Back Disability

The Veteran is seeking an increased rating for his service-connected chronic low back strain disability.  However, the Board notes that almost four years have passed since the most recent VA examination was conducted and the evidentiary record does not contain an adequate medical opinion addressing the affect the Veteran's service-connected low back disability has on his employability.  Therefore, an updated VA examination, with a medical opinion addressing the affect the Veteran's service-connected chronic low back disability has on his employability, is needed in order to fully and fairly evaluate the increased rating claim on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In this context, the Board notes that the purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

1. Schedule the Veteran for a VA examination with a medical professional knowledgeable in evaluating musculoskeletal disabilities to determine if he currently has a left and/or right knee disability that is related to his military service.  All indicated tests and studies should be conducted, and all findings described in detail.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review is accomplished.

a. A diagnosis of any currently manifested left and right ankle disability should be made and the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that any current left or right ankle disability is related to the Veteran's military service.

b. In providing his or her opinion, the examiner should consider the service treatment records which show the Veteran was placed on limited duty for foot symptoms in May 1974.  The examiner must also note that the Veteran is competent to report the events that occurred during service, as well as the symptoms he experienced during service, despite the lack of contemporaneous medical evidence documenting any such event or symptoms.  Ultimately, the VA examiner should render the requested opinion based on review of the record, the interview and examination of the Veteran, and his or her medical expertise.  

c. The examiner should also render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that any current left or right ankle disability is proximately due to, the result of, and/or aggravated by his service-connected low back disability.

d. A rationale must be provided for each opinion offered.  If the foregoing questions cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2. Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected chronic low back strain disability.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner must comment on the impact the Veteran's service-connected low back disability has on his employability by specifically providing an opinion as to whether it is at least as likely as not that the Veteran's service-connected low back disability renders him unable to secure and follow substantially gainful employment.  

All opinions expressed must be accompanied by supporting rationale.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


